Citation Nr: 1619238	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-10 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to February 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

As a preliminary matter, although the RO has treated the current service connection claims as a reopened claim and indicated the rating decision on appeal to be one issued in January 2013, which declined to reopen a claim of entitlement to service connection for a right knee disability, the Board finds that the proper rating decision on appeal is the June 2012 rating decision that initially denied service connection for a right knee disability on the merits.  In this regard, a notice of disagreement (NOD) concerning the right knee was received on June 19, 2013, within one year of issuance of the June 22, 2012, rating decision denying that claim on the merits.  Thus, the June 2012 is the proper rating decision on appeal, and new and material evidence is not required.

Additionally, the Board acknowledges the April 2015 requests of the Veteran and his agent that the issue of entitlement to service connection for the left knee be considered as part of the current appeal, as the left knee is claimed secondary to the right knee.  However, the record shows that the Board does not have jurisdiction over that issue.  To the extent the Veteran's request is an attempt to file a claim of entitlement to service connection for a left knee disability, his statement does not meet the requirements of a claim for disability benefits.  He and his agent are referred to 38 C.F.R. § 3.155, which describes the manner and methods in which a claim can be initiated and filed.


FINDING OF FACT

The most probative evidence fails to link the Veteran's current right knee disability to service. 

CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  In this case, compliant VCAA notice was provided in a September 2010 pre-adjudication letter.  

Concerning the duty to assist, the Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, available post-service VA and private treatment records have been obtained, and the Veteran has been afforded VA examinations.  While the Veteran has reported earlier VA treatment at Gardena and West LA VA facilities, only records dating from April 2010 have been obtained, and efforts to obtain VA treatment records dated prior to April 2010 from those facilities have been unsuccessful.  Notably, upon presenting for treatment at the Gardena outpatient clinic of the West LA VAMC in April 2010, the Veteran reported that he was being seen at VA for the first time to initiate VA health management.  He reported that he had been using and would continue to use private healthcare.  Furthermore, available private treatment records dated prior to April 2010 do not reference prior VA treatment.  Thus, the Board finds that further efforts to obtain those records would be futile.

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

Service Connection

The Veteran contends that he currently has a right knee disability that is related to service.  Specifically, he asserts that his currently diagnosed right knee osteoarthritis is related to a right knee injury sustained in May 1967.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Following a careful review of the record, the Board finds that service connection for a right knee disability is not warranted. 

The Board concedes the presence of a current right knee disability, as April 2012 imaging of the right knee showed early osteoarthritis.  Moreover, the Board concedes that the Veteran experienced a right knee injury in service.  Service treatment records show that in May 1967, the Veteran sustained a contusion and twisting injury to the right knee injury provisionally diagnosed as internal derangement of the right knee.  In June 1967, the Veteran was provided an orthopedic consultation.  Physical examination at that time revealed right knee swelling, tenderness, and pain in the infra-patella tendon area, but with ligaments intact.  Imaging was negative and a contusion of the right infra-patella tendon was diagnosed and for which the Veteran was casted.

However, the Veteran's claim is denied because competent and credible medical evidence has not linked his right knee disability to military service, and the Board does not find the Veteran's report of right knee symptoms since service to be credible.

A VA examiner opined in an October 2012 examination report that the Veteran's right knee early osteoarthritis is less likely as not caused by or a result of military service, to include the right knee injury therein.  In support of the opinion, the examiner explained that the Veteran's currently-diagnosed osteoarthritis is a decrease in the intraarticular space of the knee joint and is unrelated to a contusion of a soft tissue structure, which is the injury shown in the service treatment records.  The examiner acknowledged that previous trauma/injury in general to a joint potentially can lead to the premature development of osteoarthritis.  However, in this case, the examiner found that the "early" and "mild" osteoarthritic changes shown on the Veteran's recent radiographic image of his right knee are an entirely expected finding in an individual the Veteran's age of 71.  The examiner also noted that a medical history of or chronic complaints of right knee condition was not documented during a 2010 primary care visit, and that the Veteran was able to work in a physically demanding job for 35 years post-service, both of which weigh against nexus.  Thus, the examiner concluded that it is less likely than not that the Veteran's current right knee disability is related to service.

As the October 2012 VA opinion was based on a review of the claims file, physical examination of the Veteran, and supported by rationale, it is afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, there are no contrary competent medical opinions of record.  While the Veteran himself asserts that his right knee disability is related to service, he has not been shown to have the requisite medical training to render an etiological opinion on the etiology of his right knee osteoarthritis.  In this regard, arthritis can be caused by various factors including trauma and age, and determining the etiology of arthritis requires medical expertise.  Thus, the Veteran's opinion as to the etiology of his right knee disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

To the extent that the Veteran has alleged an onset of a right knee disability in active service, and recurring and gradually worsening symptoms since, the Board finds that his statements lack credibility.  In this regard, the Veteran affirmatively denied knee problems upon Medical Evaluation Board examination in October 1967, and physical examination of the lower extremities the next month was normal.  Moreover, private treatment records dated in June 2004 show that review of systems was conducted and was negative for everything except heart problems, and the Veteran was able to participate on a treadmill stress test without any noted complications related to the right knee.  Most probative, however, is the Veteran's affirmative denial of musculoskeletal problems, including muscle pain, joint pain, and swelling, in April 2010, made prior to his claim for service connection and while establishing VA care.  The Board finds it likely that had the Veteran experienced chronic right knee problems since service, he would have reported it while establishing care at VA.  Instead, he had "no active complaints" and affirmatively denied joint pain.

Given the affirmative denial of right knee problems upon MEB examination in active service, as well as the affirmative denial of musculoskeletal problems, including joint pain, in April 2010, prior to filing the service connection claim on appeal, the Board finds the Veteran's post-service statements regarding the onset and course of his current right knee disability to lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence). Thus, his statements are afforded no probative value.

As a final matter, the Board is aware that the Veteran's agent challenged the October 2012 VA examiner's rationale in an October 2014 statement.  Specifically, he asserts that the examiner's rationale that the Veteran's mild osteoarthritis in the right knee is a normal finding based on his age, is flawed because the Veteran's left knee is not shown to have osteoarthritis.  However, the Board observes that June 2012 imaging of the left knee revealed mild degenerative changes and narrowing in the medial and lateral compartment.  Thus, the agent's argument is unpersuasive.

Accordingly, the preponderance of the competent and credible evidence of record weighs against the Veteran's claim and entitlement to service connection is not warranted. 

ORDER

Service connection for a right knee disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


